         Case 1:17-cv-02122-TSC Document 145 Filed 08/08/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
J.D., on behalf of herself and others similarly    )
situated, et al.,                                  )
                                                   )
                       Plaintiffs,                 )
                                                   )   No. 17-cv-02122-TSC
 v.                                                )
                                                   )
ALEX M. AZAR II, et al.,                           )
                                                   )
                       Defendants.                 )
                                                   )

                        PLAINTIFFS’ MOTION TO RE-OPEN CASE

       In a Minute Order dated March 15, 2019, the Court directed the Clerk to administratively

close this case in light of the then-pending appeal, and further provided that upon resolution of

the appeal, the parties may file a motion to return this case to the court’s active docket.

       The Court of Appeals handed down its decision on June 14, 2019, and its mandate issued

on August 6, 2019. That court remanded the case to this Court for further proceedings, thereby

necessitating the reopening of the case on this Court’s docket.

       Accordingly, Plaintiffs hereby move to return this case to the Court’s active docket. A

proposed order is attached.



August 8, 2019                                 Respectfully submitted,

                                               /s/ Brigitte Amiri
                                               Brigitte Amiri*
                                               Meagan Burrows
                                               Jennifer Dalven
                                               Lindsey Kaley
                                               American Civil Liberties Union Foundation
                                               125 Broad Street, 18th Floor
                                               New York, NY 10004
                                               Tel. (212) 549-2633
Case 1:17-cv-02122-TSC Document 145 Filed 08/08/19 Page 2 of 3



                            Fax (212) 549-2652
                            bamiri@aclu.org
                            mburrows@aclu.org
                            jdalven@aclu.org
                            lkaley@aclu.org

                            Arthur B. Spitzer (D.C. Bar No. 235960)
                            Scott Michelman (D.C. Bar No. 1006945)
                            American Civil Liberties Union Foundation
                            of the District of Columbia
                            915 15th Street NW, Second Floor
                            Washington, D.C. 20005
                            Tel. 202-457-0800
                            Fax 202-457-0805
                            aspitzer@acludc.org
                            smichelman@acludc.org

                            Daniel Mach (D.C. Bar No. 461652)
                            American Civil Liberties Union Foundation
                            915 15th Street NW
                            Washington, D.C. 20005
                            Tel. (202) 675-2330
                            dmach@aclu.org

                            Elizabeth Gill
                            American Civil Liberties Union Foundation of
                            Northern California, Inc.
                            39 Drumm Street
                            San Francisco, CA 94111
                            Tel. (415) 621-2493
                            Fax (415) 255-8437
                            egill@aclunc.org

                            Melissa Goodman
                            American Civil Liberties Union Foundation of
                            Southern California
                            1313 West 8th Street
                            Los Angeles, CA 90017
                            Tel. (213) 977-9500
                            Fax (213) 977-5299
                            mgoodman@aclusocal.org

                            Mishan Wroe
                            Riley Safer Holmes & Cancila LLP
                            456 Montgomery Street, 16th Floor
                            San Francisco, CA 94104
                            Tel. (415) 275-8522


                              2
Case 1:17-cv-02122-TSC Document 145 Filed 08/08/19 Page 3 of 3



                            mwroe@rshc-law.com

                            *Admitted pro hac vice

                            Attorneys for Plaintiffs




                               3
        Case 1:17-cv-02122-TSC Document 145-1 Filed 08/08/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
J.D., on behalf of herself and others similarly   )
situated, et al.,                                 )
                                                  )
                       Plaintiffs,                )
                                                  )   No. 17-cv-02122-TSC
 v.                                               )
                                                  )
ALEX M. AZAR II, et al.,                          )
                                                  )
                       Defendants.                )
                                                  )

                                     [PROPOSED] ORDER

       Upon consideration of Plaintiffs’ motion to re-open this case on the Court’s active

docket, and of the June 14, 2019 judgment of the Court of Appeals in this matter, it is hereby:

       ORDERED that the Clerk will restore this case to the Court’s active docket.



Date: August _____, 2019
                                                      _____________________
                                                      TANYA S. CHUTKAN
                                                      United States District Judge
